

116 HR 7720 IH: Helping Child Care Providers Respond to the Coronavirus Public Health Emergency Act of 2020
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7720IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Mr. Cisneros (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo permit child care providers that receive payment for services provided under the Child Care and Development Block Grant Act of 1990 to use a portion of such payment to pay the cost of sanitization and other costs associated with the COVID-19 public health emergency, necessary to protect the health of participating children and child care workers.1.Short titleThis Act may be cited as the Helping Child Care Providers Respond to the Coronavirus Public Health Emergency Act of 2020.2.Authority to pay the cost of sanitization and other costs associated with the COVID-19 public health emergency to protect children who receive certain child care servicesA child care provider who receives payment for services provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) may use a portion of such payment to pay the cost of sanitization and other costs associated with the COVID-19 public health emergency, to protect children who receive such services and child care workers who provide such services.3.DefinitionFor purposes of this Act, the term COVID-19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID-19, including any renewal of the declaration. 